UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOLOMON BOOMER,
                            Plaintiff,                         ORDER

                     -against-                                 19-CV-04754 (PMH)
DR. ROBERT BENTIVEGNA, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         On March 26, 2021, the Court issued a Memorandum Opinion and Order granting

Defendants’ motion to dismiss without prejudice and providing Plaintiff with an opportunity to

“file an Amended Complaint within thirty days from the date of [that] Order to address the specific

pleading deficiencies identified” by the Court. (Doc. 41 at 12). The Court warned explicitly that

“[f]ailure to file an Amended Complaint within thirty days will result in dismissal of the claims

for relief against Defendants with prejudice and the termination of this action.” (Id.). Almost two

months have passed since the Court issued the Memorandum Opinion and Order, but no Amended

Complaint (or any other communication from Plaintiff) has been received.

         The Clerk of the Court is respectfully directed to enter Judgment, terminate this action, and

mail a copy of this Order to Plaintiff.


                                                   SO ORDERED:

Dated:     White Plains, New York
           May 18, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
